Exhibit 10.1

SERIES A PREFERRED STOCK PURCHASE AGREEMENT

This Series A Preferred Stock Purchase Agreement (this “Agreement”) is made as
of February 14, 2017, by and among Capital Royalty Partners II L.P., Capital
Royalty Partners II—Parallel Fund “A” L.P., Parallel Investment Opportunities
Partners II L.P., Capital Royalty Partners II – Parallel Fund “B” (Cayman) L.P.,
and Capital Royalty Partners II (Cayman) L.P. (together, “CRG”), WCAS Capital
Partners IV, L.P. (“WCAS”, and together with CRG, the “Purchasers”, with each of
the purchasing entities, a “Purchaser”) and Valeritas Holdings, Inc., a Delaware
corporation (the “Company”).

WHEREAS, the Purchasers (or Affiliates thereof) and the Company have executed
that certain non-binding term sheet, dated as of February 7, 2017 (as the same
may be amended or supplemented, the “Term Sheet”), whereby the parties agree
that each of CRG and WCAS shall convert a portion of their currently outstanding
debt in the amounts set forth on Schedule A hereto (the “Conversion”, with such
converted amount, the “Conversion Amount”);

WHEREAS, as consideration for the Conversion, the Company shall issue to each of
the Purchasers in a private placement offering (the “Offering”) the Company’s
Series A Preferred Stock, par value $0.001 per share (the “Preferred Stock”),
with the rights and preferences as set forth in that certain Certificate of
Designation of the Company (the “Certificate of Designation”), in the amounts
set forth on Schedule A hereto (the “the “Shares”);

WHEREAS, the Offering is being made to “accredited investors,” as defined in
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act in reliance upon the
exemption from securities registration afforded by Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”); and

WHEREAS, prior to or contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering (i) a Registration
Rights Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company agrees to provide certain registration rights with respect to the shares
of the Company’s common stock, par value $0.001 (the “Common Stock”) issuable
upon conversion of Preferred Shares in accordance with their terms, and (ii) an
Amendment No.1 to Second Amended and Restated Term Loan Agreement, attached
hereto as Exhibit C (the “Loan Amendment”), which modifies the terms of the
Company’s outstanding debt to each Purchaser;

NOW THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

 

1. Purchase. The Purchasers hereby purchase the number of Shares in
consideration for the Conversion, equal to the Conversion Amount divided by the
Public Offering Price (as defined below), subject to the terms and conditions of
this Agreement and on the basis of the representations, warranties, covenants
and agreements contained herein.



--------------------------------------------------------------------------------

2. Closing; Delivery.

 

  (a) Closing. The purchase and sale of the Shares shall take place
simultaneously with the satisfaction of each of the conditions set forth in
Section 6 and Section 7 (to the extent not waived in accordance therewith), at
the offices of Morgan, Lewis & Bockius, LLP, 101 Park Avenue, New York, New York
10178, or such other time and place as is mutually agreed to by the Company and
CRG (a “Closing,” and the date on which such Closing occurs hereinafter referred
to as the “Closing Date”).

 

  (b) Transaction Documents. On or before the Closing Date, the Purchaser shall
review, complete and execute this Agreement and the Investor Certification
attached hereto as Exhibit A, the Registration Rights Agreement and the Loan
Amendment (collectively, the “Transaction Documents”).

 

  (c) Conversion: Immediately upon the Closing, the Conversion shall be
effected.

 

3. Representations and Warranties of the Company. Except as set forth on the
Disclosure Schedule delivered to the Purchasers concurrently with the execution
of this Agreement, the Company hereby represents and warrants to each Purchaser,
as of the Closing Date, the following:

 

  (a) Organization and Qualification. The Company and each of its subsidiaries
is a corporation or other business entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation, and has
the requisite corporate power to own its properties and to carry on its business
as now being conducted. The Company and each of its subsidiaries is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
assets, business, conditions (financial or otherwise), results of operations or
future prospects of the Company and its subsidiaries taken as a whole (a
“Material Adverse Effect”). Each subsidiary of the Company is identified on
Schedule 3(a) attached hereto.

 

  (b) Authorization, Enforcement, Compliance with Other Instruments.

(i) The Company has the requisite corporate power and authority to enter into
and perform its obligations under this Agreement, the Registration Rights
Agreement and each of the other agreements and documents that are exhibits
hereto or thereto or are contemplated hereby or thereby or necessary or
desirable to effect the transactions contemplated hereby or thereby and to issue
the Shares, in accordance with the terms hereof and thereof;

(ii) the execution and delivery by the Company of each of the Transaction
Documents and the consummation by it of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Shares, have been,
or will be at the time of execution of such Transaction Document, duly
authorized by the Company’s Board of Directors, and no further consent or
authorization is, or will be at the time of execution of such Transaction
Document, required by the Company, its respective Board of Directors or its
stockholders;

 

2



--------------------------------------------------------------------------------

(iii) each of the Transaction Documents will be duly executed and delivered by
the Company; and

(iv) the Transaction Documents when executed will constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.

 

  (c) Capitalization. The authorized capital stock of the Company consists of
300,000,000 shares of Common Stock and 10,000,000 shares of Preferred Stock. All
of the outstanding shares of Common Stock and of the stock of each of the
Company’s subsidiaries have been duly authorized, validly issued and are fully
paid and nonassessable. Immediately after giving effect to the Closing, the pro
forma outstanding capitalization of the Company will be as set forth under “Pro
Forma Capitalization” in Schedule 3(c). After giving effect to the Merger:

(i) no shares of capital stock of the Company or any of its subsidiaries will be
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company;

(ii) except as set forth on Schedule 3(c)(ii) there will be no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its subsidiaries;

(iii) there will be no outstanding debt securities other than indebtedness as
set forth in Schedule 3(c)(iii);

(iv) other than pursuant to the Registration Rights Agreement or as set forth in
Schedule 3(c)(iv), there will be no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the Securities Act;

(v) there will be no outstanding registration statements, and there will be no
outstanding comment letters from the SEC or any other regulatory agency;

(vi) except as provided in this Agreement or as set forth in Schedule 3(c)(vi),
there will be no securities or instruments containing anti-dilution or similar
provisions, including the right to adjust the exercise, exchange or reset price
under such securities, that will be triggered by the issuance of the Shares as
described in this Agreement; and

 

3



--------------------------------------------------------------------------------

(vii) no co-sale right, right of first refusal or other similar right will exist
with respect to the Shares or the issuance and sale thereof. Upon request, the
Company will make available to the Purchasers true and correct copies of the
Company’s Certificate of Incorporation, as in effect as of the date hereof (the
“Certificate of Incorporation”), and the Company’s Bylaws, as in effect as of
the date hereof (the “Bylaws”), and the terms of all securities exercisable for
Common Stock and the material rights of the holders thereof in respect thereto
other than stock options issued to officers, directors, employees and
consultants.

 

  (d) Issuance of Shares. The Shares are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
nonassessable, and are free and clear from all taxes, liens and charges with
respect to the issue thereof. Any Common Stock to be issued upon conversion of
the Shares will have been duly authorized and reserved for issuance and, upon
conversion of the Shares into shares of Common Stock, will be validly issued,
fully paid and nonassessable, and are free and clear from all taxes, liens and
charges with respect to the issue thereof.

 

  (e)

No Conflicts. The execution, delivery and performance of each of the Transaction
Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Certificate of Incorporation or the Bylaws (or equivalent constitutive
document) of the Company or any of its subsidiaries or (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any subsidiary is a party, except for those which would not reasonably be
expected to have a Material Adverse Effect, or (iii) result in a material
violation of any law, rule, regulation, order, judgment or decree (including
U.S. federal and state securities laws and regulations) applicable to the
Company or any subsidiary or by which any property or asset of the Company or
any subsidiary is bound or affected. Neither the Company nor any of its
subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, Bylaws or any other constitutive documents. Except for those
violations or defaults which would not reasonably be expected to have a Material
Adverse Effect, neither the Company nor any subsidiary is in violation of any
term of or in default under any contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or any subsidiary. The business of the
Company and its subsidiaries is not being conducted, and shall not be conducted
in violation of any law, ordinance or regulation of any governmental entity,
except for any violation which would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect. Except as specifically
contemplated by this Agreement and as

 

4



--------------------------------------------------------------------------------

  required under the Securities Act and any applicable state securities laws,
neither the Company nor any of its subsidiaries is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the other
Transaction Documents in accordance with the terms hereof or thereof. Except as
set forth on Schedule 3(e), neither the execution and delivery by the Company of
the Transaction Documents, nor the consummation by the Company of the
transactions contemplated hereby or thereby, will require any notice, consent or
waiver under any contract or instrument to which the Company or any subsidiary
is a party or by which the Company or any subsidiary is bound or to which any of
their assets is subject. The Company is unaware of any facts or circumstance,
which might give rise to any of the foregoing.

 

  (f) Absence of Litigation. Except as set forth on Schedule 3(f), there is no
action, suit, claim, inquiry, notice of violation, proceeding (including any
partial proceeding such as a deposition) or investigation before or by any
court, public board, governmental or administrative agency, self-regulatory
organization, arbitrator, regulatory authority, stock market, stock exchange or
trading facility (an “Action”) now pending or, to the knowledge of the Company,
threatened, against or affecting the Company or any of its subsidiaries. For the
purpose of this Agreement, the knowledge of the Company means the knowledge of
the officers of the Company (both actual or knowledge that they would have had
upon reasonable investigation).

 

  (g) Acknowledgment Regarding Purchaser’s Purchase of the Shares. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.

 

  (h) No General Solicitation. Neither the Company, nor any of its Affiliates,
nor, to the knowledge of the Company, any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the Shares.
With respect to a Purchaser, any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser. For purposes of
this Agreement, “Affiliate” means, with respect to any person, any other person
that, directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such person, as such terms are
used in and construed under Rule 144 under the Securities Act (“Rule 144”).

 

  (i) No Integrated Offering. Neither the Company, nor any of its Affiliates,
nor to the knowledge of the Company, any person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the Shares under the Securities Act or cause this offering of
the Shares to be integrated with prior offerings by the Company for purposes of
the Securities Act.

 

5



--------------------------------------------------------------------------------

  (j) Employee Relations. Neither Company nor any subsidiary is involved in any
labor dispute nor, to the knowledge of the Company, is any such dispute
threatened. Neither Company nor any subsidiary is party to any collective
bargaining agreement. The Company’s and/or its subsidiaries’ employees are not
members of any union, and the Company believes that its and its subsidiaries’
relationship with their respective employees is good.

 

  (k)

Intellectual Property Rights. Except as set forth on Schedule 3(k), the Company
and each of its subsidiaries owns, possesses, or has rights to, all Intellectual
Property necessary for the conduct of the Company’s and its subsidiaries’
business as now conducted, except as such failure to own, possess or have such
rights would not reasonably be expected to result in a Material Adverse Effect
and (ii) there are no unreleased liens or security interests which have been
filed, or which the Company has received notice of, against any of the patents
owned or licenses to the Company. Furthermore, (A) to the Company’s knowledge,
there is no infringement, misappropriation or violation by third parties of any
such Intellectual Property, except as such infringement, misappropriation or
violation would not result in a Material Adverse Effect; (B) there is no pending
or, to the Company’s knowledge, threatened, action, suit, proceeding or claim by
others challenging the Company’s or any of its subsidiaries’ rights in or to any
such Intellectual Property, and the Company is unaware of any facts which would
form a reasonable basis for any such claim; (C) the Intellectual Property owned
by the Company and its subsidiaries, and to the Company’s knowledge, the
Intellectual Property licensed to the Company and its subsidiaries, has not been
adjudged invalid or unenforceable, in whole or in part, and there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the validity, enforceability or scope of any such
Intellectual Property, and, to the Company’s knowledge, there are no facts which
would form a reasonable basis for any such claim; (D) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
that the Company or any of its subsidiaries infringes, misappropriates or
otherwise violates any Intellectual Property or other proprietary rights of
others, neither the Company nor any of its subsidiaries has received any notice
of such claim and, to the Company’s knowledge, there are no other facts which
would form a reasonable basis for any such claim, except for any action, suit,
proceeding or claim as would not be reasonably expected to have a Material
Adverse Effect; and (E) to the Company’s knowledge, no employee of the Company
or any of its subsidiaries is in or has ever been in violation of any term of
any employment contract, patent disclosure agreement, invention assignment
agreement, non-competition agreement, non-solicitation agreement, nondisclosure
agreement or any restrictive covenant to or with a former employer where the
basis of such violation relates to such employee’s employment with the Company
or any of its subsidiaries or actions undertaken by the employee while employed
with the Company or any of its subsidiaries, except as such violation would not
reasonably

 

6



--------------------------------------------------------------------------------

  be expected to have a Material Adverse Effect. Except as would not reasonably
be expected to have a Material Adverse Effect, (A) the Company and its
subsidiaries have disclosed to the U.S. Patent and Trademark Office (USPTO) all
information known to the Company to be relevant to the patentability of its
inventions in accordance with 37 C.F.R. Section 1.56, and (B) neither the
Company nor any of its subsidiaries made any misrepresentation or concealed any
information from the USPTO in any of the patents or patent applications owned or
licensed to the Company, or in connection with the prosecution thereof, in
violation of 37 C.F.R. Section 1.56. Except as would not reasonably be expected
to have a Material Adverse Effect and to the Company’s knowledge, (A) there are
no facts that are reasonably likely to provide a basis for a finding that the
Company or any of its subsidiaries does not have clear title or valid license or
sublicense rights to the patents or patent applications owned or licensed to the
Company or other proprietary information rights as being owned by, or licensed
or sublicensed to, as the case may be, the Company or any of its subsidiaries,
(B) no valid issued U.S. patent is or would be infringed by the activities of
the Company or any of its subsidiaries relating to products currently or
proposed to be manufactured, used or sold by the Company or any of its
subsidiaries and (C) there are no facts with respect to any issued patent owned
or licensed to the Company that would cause any claim of any such patent not to
be valid and enforceable in accordance with applicable regulations.
“Intellectual Property” shall mean all patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, domain names, technology and know-how.

 

  (l) Environmental Laws.

(i) The Company and each subsidiary has complied with all applicable
Environmental Laws (as defined below), except for violations of Environmental
Laws that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. There is no pending
or, to the knowledge of the Company, threatened civil or criminal litigation,
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request, relating to any Environmental Law involving the Company
or any subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
“Environmental Law” means any national, state, provincial or local law, statute,
rule or regulation or the common law relating to the environment or occupational
health and safety, including without limitation any statute, regulation,
administrative decision or order pertaining to (i) treatment, storage, disposal,
generation and transportation of industrial, toxic or hazardous materials or
substances or solid or hazardous waste; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release or threatened release
into the environment of industrial, toxic or hazardous materials or substances,
or solid or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of

 

7



--------------------------------------------------------------------------------

wild life, marine life and wetlands, including without limitation all endangered
and threatened species; (vi) storage tanks, vessels, containers, abandoned or
discarded barrels, and other closed receptacles; (vii) health and safety of
employees and other persons; and (viii) manufacturing, processing, using,
distributing, treating, storing, disposing, transporting or handling of
materials regulated under any law as pollutants, contaminants, toxic or
hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.

(ii) To the knowledge of the Company, there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company or any
subsidiary.

(iii) The Company and its subsidiaries (i) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses except to the extent that the failure to
have such permits, licenses or other approvals would not have a Material Adverse
Effect, and (ii) are in compliance, in all material respects, with all terms and
conditions of any such permit, license or approval.

 

  (m)

Authorizations; Regulatory Compliance. The Company and each of its subsidiaries
holds, and is operating in compliance with, all authorizations, licenses,
permits, approvals, clearances, registrations, exemptions, consents,
certificates and orders of any governmental authority and supplements and
amendments thereto (collectively, “Authorizations”) required for the conduct of
its business and all such Authorizations are valid and in full force and effect
and neither the Company nor any of its subsidiaries is in material violation of
any terms of any such Authorizations, except, in each case, such as would not
reasonably be expected to have a Material Adverse Effect; and neither the
Company nor any of its subsidiaries has received notice of any revocation or
modification of any such Authorization, or has reason to believe that any such
Authorization will not be renewed in the ordinary course, except to the extent
that any such revocation, modification, or non-renewal would not be reasonably
expected to have a Material Adverse Effect. The Company and each of its
subsidiaries is in compliance with all applicable federal, state, local and
foreign laws, regulations, orders and decrees, except as would not reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any of its
subsidiaries has received any unresolved FDA Form 483, notice of adverse filing,
warning letter, untitled letter or other correspondence or notice from the U.S.
Food and Drug Administration (“FDA”), or any other federal, state, local, or
foreign governmental or regulatory authority, alleging or asserting
noncompliance with the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et
seq.). The Company and each of its subsidiaries, and to the Company’s knowledge,
each of their respective directors, officers, employees and agents, is and has
been in material compliance with applicable health care laws, including, to the
extent applicable, without limitation, the Federal Food, Drug and Cosmetic Act
(21

 

8



--------------------------------------------------------------------------------

  U.S.C. § 301 et seq.), the federal Anti-kickback Statute (42 U.S.C. §
1320a-7b(b)), the civil False Claims Act (31 U.S.C. § 3729 et seq.), the
criminal False Claims Law (42 U.S.C. § 1320a-7b(a)), the Civil Monetary
Penalties Law (42 U.S.C. § 1320a-7a), the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), as amended by the Health
Information Technology for Economic and Clinical Health Act of 2009 (42 U.S.C. §
17921 et seq.), the exclusion laws (42 U.S.C. § 1320a-7), Medicare (Title XVIII
of the Social Security Act), Medicaid (Title XIX of the Social Security Act),
and the Patient Protection and Affordable Care Act of 2010, as amended by the
Health Care and Education Affordability Reconciliation Act of 2010, including
without limitation the Physician Payments Sunshine Act (42 U.S.C. § 1320a-7h),
and the regulations promulgated pursuant to such laws, and comparable state laws
(collectively, “Health Care Laws”). Neither the Company nor any of its
subsidiaries has received notice of any ongoing claim, action, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action from any
Governmental Authority or third party alleging that any product operation or
activity is in material violation of any Health Care Laws or Authorizations and
has no knowledge that any such Governmental Authority or third party is
considering any such claim, litigation, arbitration, action, suit, investigation
or proceeding. Neither the Company nor any of its subsidiaries has received
notice that any governmental authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such governmental authority is considering such action. The
Company and each of its subsidiaries has filed, obtained, maintained or
submitted all reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments thereto as required by any Health Care
Laws or Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete, correct and not misleading on the date filed (or were corrected or
supplemented by a subsequent submission). Neither the Company nor any of its
subsidiaries has, either voluntarily or involuntarily, initiated, conducted, or
issued or caused to be initiated, conducted or issued, any recall, market
withdrawal or replacement, safety alert, post sale warning, “dear doctor”
letter, or other notice or action relating to the alleged lack of safety or
efficacy of any product or any alleged product defect or violation and, to the
Company’s knowledge, no third party has initiated or conducted any such notice
or action. Neither the Company nor any of its subsidiaries is a party to any
corporate integrity agreement, deferred prosecution agreement, monitoring
agreement, consent decree, settlement order, or similar agreements, or has any
reporting obligations pursuant to any such agreement, plan or correction or
other remedial measure entered into with any Governmental Authority. Neither the
Company, its subsidiaries nor their officers, directors, employees, agents or
contractors has been or is currently excluded from participation in the Medicare
and Medicaid programs or any other state or federal health care program.

 

9



--------------------------------------------------------------------------------

  (n) Title. Neither the Company nor any of its subsidiaries owns any real
property. Except as set forth on Schedule 3(n), each of the Company and its
subsidiaries has good and marketable title to all of its personal property and
assets, free and clear of any restriction, mortgage, deed of trust, pledge,
lien, security interest or other charge, claim or encumbrance which would have a
Material Adverse Effect. Except as set forth on Schedule 3(n), with respect to
properties and assets it leases, each of the Company and its subsidiaries is in
compliance with such leases and holds a valid leasehold interest free of any
liens, claims or encumbrances which would have a Material Adverse Effect.

 

  (o) No Material Restrictions, Breaches, etc. Neither Company nor any
subsidiary is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has had, or is reasonably expected in the future to have, a
Material Adverse Effect. Neither Company nor any subsidiary is in breach of any
contract or agreement which breach, in the judgment of the Company’s officers,
has had, or is reasonably expected to have a Material Adverse Effect.

 

  (p) Tax Status. The Company and each subsidiary has made and filed (taking
into account any valid extensions) all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject and (unless and only to the extent that the Company or such
subsidiary has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. To the knowledge
of the Company, there are no unpaid taxes in any material amount claimed to be
due from the Company or any subsidiary by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

  (q) Certain Transactions. Except for arm’s length transactions pursuant to
which the Company or any subsidiary makes payments in the ordinary course of
business upon terms no less favorable than it could obtain from third parties,
none of the officers, directors, or employees of the Company or any subsidiary
is a party to any transaction with the Company or any subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

  (r) Rights of First Refusal. Except as set forth on Schedule 3(c)(i) or
Schedule 3(r), the Company is not obligated to offer the securities offered
hereunder on a right of first refusal basis or otherwise to any third parties
including, but not limited to, current or former stockholders of the Company,
underwriters, brokers, agents or other third parties.

 

10



--------------------------------------------------------------------------------

  (s) Insurance. The Company has insurance policies of the type and in amounts
customarily carried by organizations conducting businesses or owning assets
similar to those of the Company and its subsidiaries. There is no material claim
pending under any such policy as to which coverage has been questioned, denied
or disputed by the underwriter of such policy.

 

  (t) SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
pursuant to Section 15(d) thereof (or that it would have been required to file
by Section 15(d) of the Exchange Act if its duty to file thereunder had not been
automatically suspended) (collectively, the “SEC Reports”) for the two (2) years
preceding the date hereof (or such shorter period since the Company was first
required by law or regulation to file such material).

 

  (u) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries taken as a
whole as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, year-end audit adjustments. The pro forma financial information and
the related notes, if any, included in the SEC Reports have been properly
compiled and prepared in accordance with the applicable requirements of the
Securities Act and the regulations promulgated thereunder and fairly present in
all material respects the information shown therein, and the assumptions used in
the preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein.

 

  (v)

Material Changes. Since the respective date of the latest balance sheet of the
Company included in the financial statements contained within the SEC Reports,
except as specifically disclosed in the SEC Reports, (i) there have been no
events, occurrences or developments that have had or would reasonably be
expected to have a Material Adverse Effect with respect to the Company, (ii) the
Company has not incurred any material liabilities (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the financial statements of the
Company pursuant to GAAP or to be disclosed in filings made with the SEC,
(iii) the Company has not materially

 

11



--------------------------------------------------------------------------------

  altered its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of the Company), (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except Common Stock issued in
the ordinary course pursuant to existing Company stock option or stock purchase
plans or executive and director corporate arrangements disclosed in the SEC
Reports, (vi) there has not been any change or amendment to, or any waiver of
any material right under, any material contract under which the Company, or any
of its assets are bound or subject, and (vii) except for the issuance of the
Shares contemplated by this Agreement, no event, liability or development has
occurred or exists with respect to the Company, its businesses, properties,
operations or financial condition, as applicable, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed in the SEC Reports.

 

  (w) Transactions With Affiliates and Employees. None of the officers or
directors of the Company and, to the Company’s knowledge, none of the employees
of the Company, is a party to any transaction with the Company or to a
transaction contemplated by the Company (other than for services as employees,
officers and directors) that would be required to be disclosed by the Company
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act,
except as contemplated by the Transaction Documents or set forth in the SEC
Reports.

 

  (x) Sarbanes-Oxley. The Company is in compliance in all material respects with
all of the provisions of the Sarbanes-Oxley Act of 2002 which are applicable to
it.

 

  (y) Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-14 and 15d-14 under the
Exchange Act) and such controls and procedures are effective in ensuring that
material information relating to the Company, including its subsidiaries, is
made known to the principal executive officer and the principal financial
officer.

 

  (z) Off-Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
SEC Reports (including, for purposes hereof, any that are required to be
disclosed in a Form 10) and is not so disclosed or that otherwise would have a
Material Adverse Effect.

 

  (aa)

Foreign Corrupt Practices. Neither the Company and its subsidiaries, nor to the
Company’s knowledge, any agent or other person acting on behalf of the Company
and its subsidiaries, has: (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign

 

12



--------------------------------------------------------------------------------

  or domestic government officials or employees or to any foreign or domestic
political parties or campaigns from corporate funds, (iii) failed to disclose
fully any contribution made by the Company (or made by any person acting on its
behalf of which the Company is aware) which is in violation of law or
(iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

 

  (bb) Brokers’ Fees. Neither of the Company nor any of its subsidiaries has any
liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement.

 

  (cc) Disclosure Materials. The SEC Reports and the Disclosure Materials taken
as a whole do not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

  (dd) Investment Company. The Company is not required to be registered as, and
is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

  (ee) Reliance. The Company acknowledges that the Purchaser is relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Purchaser
purchasing the Shares. The Company further acknowledges that without such
representations and warranties of the Company made hereunder, the Purchasers
would not enter into this Agreement.

 

4. Representations, Warranties and Agreements of the Purchaser. Each Purchaser
represents and warrants to, and agrees with, the Company the following:

 

  (a) The Purchaser has the knowledge and experience in financial and business
matters necessary to evaluate the merits and risks of its prospective investment
in the Company, and has carefully reviewed and understands the risks of, and
other considerations relating to, the purchase of Shares and the tax
consequences of the investment.

 

  (b)

The Purchaser is acquiring the Shares for investment for its own account and not
with the view to, or for resale in connection with, any distribution thereof.
The Purchaser understands and acknowledges that the Offering and sale of the
Shares have not been registered under the Securities Act or any state securities
laws, by reason of a specific exemption from the registration provisions of the
Securities Act and applicable state securities laws, which depends upon, among
other things, the bona fide nature of the investment intent as expressed herein.
The Purchaser further represents that it does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to any third person with respect to any of the Shares. The
Purchaser understands and

 

13



--------------------------------------------------------------------------------

  acknowledges that the offering of the Shares pursuant to this Agreement will
not be registered at the time of their acquisition by the Purchaser, and may
never be registered, under the Securities Act nor under the state securities
laws on the ground that the sale provided for in this Agreement and the issuance
of securities hereunder is exempt from the registration requirements of the
Securities Act and any applicable state securities laws.

 

  (c) The Purchaser is an “accredited investor” as defined in Rule 501 of
Regulation D as promulgated by the SEC under the Securities Act, for the
reason(s) specified on the Accredited Investor Certification attached hereto as
completed by Purchaser, and Purchaser shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.

 

  (d) The Purchaser represents that such entity was not formed for the specific
purpose of acquiring the Shares, such entity is duly organized, validly existing
and in good standing under the laws of the state or jurisdiction of its
organization, the consummation of the transactions contemplated hereby is
authorized by, and will not result in a violation of state law or its charter or
other organizational documents, such entity has full power and authority to
execute and deliver this Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof and to purchase
and hold the Shares, the execution and delivery of this Agreement has been duly
authorized by all necessary action, this Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Agreement in a representative or
fiduciary capacity, represents that it has full power and authority to execute
and deliver this Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or limited liability
company or partnership, or other entity for whom the Purchaser is executing this
Agreement, and such individual, partnership, ward, trust, estate, corporation,
or limited liability company or partnership, or other entity has full right and
power to perform pursuant to this Agreement and make an investment in the
Company, and represents that this Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this Agreement
will not violate or be in conflict with any order, judgment, injunction,
agreement or controlling document to which the Purchaser is a party or by which
it is bound.

 

  (e) The Purchaser understands that the Shares are being offered and sold to it
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire such securities. The
Purchaser further acknowledges and understands that the Company is relying on
the representations and warranties made by the Purchaser hereunder and that such
representations and warranties are a material inducement to the Company to sell
the Shares to the Purchaser. The Purchaser further acknowledges that without
such representations and warranties of the Purchaser made hereunder, the Company
would not enter into this Agreement with the Purchaser.

 

14



--------------------------------------------------------------------------------

  (f) The Purchaser understands that no public market exists for the Company’s
Preferred stock and only a limited public market exists for the Company’s Common
Stock and that there can be no assurance that any public markets for the
Preferred Stock or Common Stock will exist or continue to exist.

 

  (g) The Purchaser has received and reviewed information about the Company,
including all Disclosure Materials, and has had an opportunity to discuss the
Company’s business, management and financial affairs with the Company’s
management. The Purchaser understands that such discussions, as well as any
Disclosure Materials provided by the Company, were intended to describe the
aspects of the Company’s business and prospects which the Company believes to be
material, but were not necessarily a thorough or exhaustive description, and
except as expressly set forth in this Agreement, the Company makes no
representation or warranty with respect to the completeness of such information
and makes no representation or warranty of any kind with respect to any
information provided by any entity other than the Company. Some of such
information may include projections as to the future performance of the Company,
which projections may not be realized, may be based on assumptions which may not
be correct and may be subject to numerous factors beyond the Company’s control.
Additionally, the Purchaser understands and represents that it is purchasing the
Shares notwithstanding the fact that the Company may disclose in the future
certain material information the Purchaser has not received, including (without
limitation) financial statements of the Company for the current or prior fiscal
periods, and any subsequent period financial statements that will be filed with
the SEC, that it is not relying on any such information in connection with its
purchase of the Shares and that it waives any right of action with respect to
the nondisclosure to it prior to its purchase of the Shares of any such
information. The Purchaser has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its acquisition of the Shares.

 

  (h) The Purchaser acknowledges that the Company or is not acting as a
financial advisor or fiduciary of the Purchaser (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby, and no investment advice has been given by the Company or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby. The Purchaser
further represents to the Company that the Purchaser’s decision to enter into
the Transaction Documents has been based solely on the independent evaluation by
the Purchaser and its representatives.

 

15



--------------------------------------------------------------------------------

  (i) As of the Closing, all actions on the part of Purchaser, and its officers,
directors and partners, if applicable, necessary for the authorization,
execution and delivery of this Agreement and the Registration Rights Agreement
and the performance of all obligations of the Purchaser hereunder and thereunder
shall have been taken, and this Agreement and the Registration Rights Agreement,
assuming due execution by the parties hereto and thereto, constitute valid and
legally binding obligations of the Purchaser, enforceable in accordance with
their respective terms, subject to: (i) judicial principles limiting the
availability of specific performance, injunctive relief, and other equitable
remedies and (ii) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect generally relating to or affecting
creditors’ rights.

 

  (j) Purchaser represents that neither it nor, to its knowledge, any person or
entity controlling, controlled by or under common control with it, nor any
person having a beneficial interest in it, nor any person on whose behalf the
Purchaser is acting: (i) is a person listed in the Annex to Executive Order
No. 13224 (2001) issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism); (ii) is named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing banking
services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Purchaser”). The Purchaser agrees to provide the Company, promptly upon request,
all information that the Company reasonably deems necessary or appropriate to
comply with applicable U.S. anti-money laundering, anti-terrorist and asset
control laws, regulations, rules and orders. The Purchaser consents to the
disclosure to U.S. regulators and law enforcement authorities by the Company and
its Affiliates and agents of such information about the Purchaser as the Company
reasonably deems necessary or appropriate to comply with applicable U.S.
anti-money laundering, anti-terrorist and asset control laws, regulations, rules
and orders. If the Purchaser is a financial institution that is subject to the
USA Patriot Act, the Purchaser represents that it has met all of its obligations
under the USA Patriot Act. The Purchaser acknowledges that if, following its
investment in the Company, the Company reasonably believes that the Purchaser is
a Prohibited Purchaser or is otherwise engaged in suspicious activity or refuses
to promptly provide information that the Company requests, the Company has the
right or may be obligated to prohibit additional investments, segregate the
assets constituting the investment in accordance with applicable regulations or
immediately require the Purchaser to transfer the Shares. The Purchaser further
acknowledges that the Purchaser will have no claim against the Company or any of
its Affiliates or agents for any form of damages as a result of any of the
foregoing actions.

 

16



--------------------------------------------------------------------------------

If the Purchaser is an Affiliate of a non-U.S. banking institution (a “Foreign
Bank”), or if the Purchaser receives deposits from, makes payments on behalf of,
or handles other financial transactions related to a Foreign Bank, the Purchaser
represents and warrants to the Company that: (i) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (ii) the Foreign Bank
maintains operating records related to its banking activities; (iii) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (iv) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated Affiliate.

 

  (k) The Purchaser or its duly authorized representative realizes that because
of the inherently speculative nature of businesses of the kind conducted and
contemplated by the Company, the Company’s financial results may be expected to
fluctuate from month to month and from period to period and will, generally,
involve a high degree of financial and market risk that could result in
substantial or, at times, even total losses for investors in securities of the
Company.

 

  (l) The Purchaser has adequate means of providing for its current and
anticipated financial needs and contingencies, is able to bear the economic risk
for an indefinite period of time and has no need for liquidity of the investment
in the Shares and could afford complete loss of such investment.

 

  (m) The Purchaser is not subscribing for Shares as a result of or subsequent
to any advertisement, article, notice or other communication, published in any
newspaper, magazine or similar media or broadcast over television, radio, or the
internet, or presented at any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Purchaser in connection
with investments in securities generally.

 

  (n) The Purchaser acknowledges that no U.S. federal or state agency or any
other government or governmental agency has passed upon the Shares or made any
finding or determination as to the fairness, suitability or wisdom of any
investments therein.

 

  (o)

Other than consummating the transactions contemplated hereunder, the Purchaser
has not directly or indirectly, nor has any individual or entity acting on
behalf of or pursuant to any understanding with such Purchaser, executed any
purchases or sales, including Short Sales, of the securities of the Company
during the period commencing as of the time that such Purchaser first received a
term sheet (written or oral) from the Company or any other individual or entity
representing the Company setting forth the material terms of the transactions
contemplated hereunder and ending immediately prior to the execution hereof.
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the

 

17



--------------------------------------------------------------------------------

  investment decision to purchase the Shares covered by this Agreement. Other
than to other individuals or entities party to this Agreement, such Purchaser
has maintained the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future. For purposes of this Agreement, “Short Sales” means all “short sales” as
defined in Rule 200 of Regulation SHO under the Exchange Act (but shall not be
deemed to include the location and/or reservation of borrowable shares of Common
Stock).

 

  (p) The Purchaser agrees to be bound by all of the terms and conditions of the
Registration Rights Agreement and to perform all obligations thereby imposed
upon it.

 

  (q) The Purchaser is aware that the anti-manipulation rules of Regulation M
under the Exchange Act may apply to sales of the Shares and other activities
with respect to the Shares by the Purchasers.

 

  (r) All of the information that the Purchaser has heretofore furnished or
which is set forth herein is true, correct and complete as of the date of this
Agreement, and, if there should be any material change in such information prior
to the admission of the undersigned to the Company, the Purchaser will promptly
furnish revised or corrected information to the Company.

 

  (s) (For ERISA plans only) The fiduciary of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), plan (the “Plan”) represents that
such fiduciary has been informed of and understands the Company’s investment
objectives, policies and strategies, and that the decision to invest “plan
assets” (as such term is defined in ERISA) in the Company is consistent with the
provisions of ERISA that require diversification of plan assets and impose other
fiduciary responsibilities. The Purchaser fiduciary or Plan (a) is responsible
for the decision to invest in the Company; (b) is independent of the Company or
any of its Affiliates; (c) is qualified to make such investment decision; and
(d) in making such decision, the Purchaser fiduciary or Plan has not relied
primarily on any advice or recommendation of the Company or any of its
Affiliates.

 

5. Transfer Restrictions. The Purchaser acknowledges and agrees as follows:

 

  (a) The Shares have not been registered for sale under the Securities Act, in
reliance on the private offering exemption in Section 4(a)(2) thereof; other
than as expressly provided in the Registration Rights Agreement, the Company
does not currently intend to register the Shares under the Securities Act at any
time in the future; and the undersigned will not immediately be entitled to the
benefits of Rule 144 with respect to the Shares.

 

18



--------------------------------------------------------------------------------

  (b) The Purchaser understands that there are substantial restrictions on the
transferability of the Shares that the certificates representing the Shares
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates or other
instruments):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH
REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES
LAWS..

In addition, if any Purchaser is an Affiliate of the Company, certificates
evidencing the Shares issued to such Purchaser shall bear a customary
“Affiliates” legend.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if (a) such Shares are sold pursuant to a registration statement under
the Securities Act, or (b) such holder delivers to the Company an opinion of
counsel, reasonably acceptable to the Company, that a disposition of the Shares
is being made pursuant to an exemption from such registration and that the
Shares, after such transfer, shall no longer be “restricted securities” within
the meaning of Rule 144.

 

6. Conditions to Company’s Obligations at Closing. The Company’s obligation to
complete the sale and issuance of the Shares and deliver the Shares to each
Purchaser, individually shall be subject to the following conditions to the
extent not waived by the Company:

 

  (a) Representations and Warranties. The representations and warranties made by
the Purchasers in Section 4 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date with the same force and effect as if they had been made on and
as of said date.

 

19



--------------------------------------------------------------------------------

  (b) Performance. Each Purchaser shall have performed in all material respects
all obligations and covenants herein required to be performed by them on or
prior to such Closing Date.

 

  (c) Receipt of Executed Documents. Each Purchaser shall have executed and
delivered to the Company each of the Transaction Documents.

 

7. Conditions to Purchasers’ Obligations at Closing. Each Purchaser’s obligation
to accept delivery of the Shares and to effect the Conversion shall be subject
to the following conditions to the extent not waived by CRG:

 

  (a) Representations and Warranties Correct. The representations and warranties
made by the Company in Section 4 hereof shall be true and correct in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true and correct in all respects as so
qualified) as of, and as if made on, the date of this Agreement and as of the
Closing Date, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such representation or warranty
shall be true and correct as of such earlier date.

 

  (b) Performance. The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
such Closing Date.

 

  (c) Receipt of Executed Transaction Documents. (i) The Company shall have
executed and delivered to the Purchasers each of the Transaction Documents, and
(ii) each of CRG and WCAS shall have executed and delivered to the Company each
of the Transaction Documents.

 

  (d) Certificate. The Chief Executive Officer of the Company shall execute and
deliver to the Purchasers to the effect that the representations and warranties
of the Company in Section 4 hereof are true and correct (except to the extent
any such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true and correct in all respects as so qualified) as of, and as if made on,
the date of this Agreement and as of the Closing Date and that the Company has
satisfied in all material respects all of the conditions set forth in this
Section 7.

 

  (e) Good Standing. The Company and each of its subsidiaries is a corporation
or other business entity duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its formation.

 

  (f) Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

 

20



--------------------------------------------------------------------------------

  (g) No Suspension. No suspension of trading shall have been imposed by the OTC
QB, the SEC or any other governmental regulatory body with respect to public
trading in the Common Stock.

 

  (h) Public Offering. The Company shall have closed an underwritten public
offering of Common Stock with gross proceeds of at least $40,000,000, as set
forth in the Form S-1 File No.: 333-215897, or such other amount or equity
financing satisfactory to CRG (the “Public Offering”). The price per share of
such equity sold in the Public Offering is referred to as the “Public Offering
Price”.

 

  (i) Certificate of Designation; Certificate of Amendment. The Company shall
have filed the Certificate of Designation and its Certificate of Amendment with
the State of Delaware.

 

8. Indemnification.

 

  (a) The Company agrees to indemnify and hold harmless each Purchaser, and its
directors, officers, shareholders, members, partners, employees and agents (and
any other persons with a functionally equivalent role of a person holding such
titles notwithstanding a lack of such title or any other title), each person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person, from and
against all losses, liabilities, claims, damages, costs, fees and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of the Company’s actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Company of any covenant or agreement
made by the Company, contained herein or in any other any other Disclosure
Materials; provided, however, that the Company will not be liable in any such
case to the extent and only to the extent that any such loss, liability, claim,
damage, cost, fee or expense arises out of or is based upon the inaccuracy of
any representations made by such indemnified party in this Agreement.

 

  (b)

Each Purchaser, severally and not jointly, agrees to indemnify and hold harmless
the Company and its directors, officers, shareholders, members, partners,
employees and agents (and any other persons with a functionally equivalent role
of a person holding such titles notwithstanding a lack of such title or any
other title), each person who controls such indemnified person (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners or
employees (and any

 

21



--------------------------------------------------------------------------------

  other persons with a functionally equivalent role of a person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling person, from and against all losses, liabilities, claims, damages,
costs, fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened, and including in settlement of any
litigation, but only if such settlement is effected with the written consent of
Purchaser) insofar as such losses, liabilities, claims, damages, costs, fees and
expenses are primarily based upon or primarily arise out of the Purchaser’s
actual or alleged false acknowledgment, representation or warranty, or
misrepresentation or omission to state a material fact, or material breach by
the Purchaser of any covenant or agreement made by the Purchaser, contained
herein or in any other document delivered by the Purchaser in connection with
this Agreement.

 

  (c)

Promptly after receipt by an indemnified party under this Section 8 of notice of
the commencement of any Action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the omission so to notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party otherwise than under
this Section 8. In case any such Action is brought against any indemnified
party, and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein, and to the extent
that it may elect by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel satisfactory to such indemnified party; provided,
however, if the defendants in any such Action include both the indemnified party
and the indemnifying party and either (i) the indemnifying party or parties and
the indemnified party or parties mutually agree or (ii) representation of both
the indemnifying party or parties and the indemnified party or parties by the
same counsel is inappropriate under applicable standards of professional conduct
due to actual or potential differing interests between them, the indemnified
party or parties shall have the right to select separate counsel to assume such
legal defenses and to otherwise participate in the defense of such Action on
behalf of such indemnified party or parties. Upon receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense of such Action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 8 for any reasonable legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed counsel in connection with the assumption
of legal defenses in accordance with the proviso to the next preceding sentence
(it being understood, however, that the indemnifying party shall not be liable
for the expenses of more than one separate counsel in such circumstance), (ii)
the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the Action or (iii) the indemnifying party has
authorized the employment of counsel

 

22



--------------------------------------------------------------------------------

  for the indemnified party at the expense of the indemnifying party. No
indemnifying party shall (i) without the prior written consent of the
indemnified parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened Action in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such Action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such Action, or (ii) be liable for any settlement of any such
Action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with its written consent or if there be a
final judgment of the plaintiff in any such Action, the indemnifying party
agrees to indemnify and hold harmless any indemnified party from and against any
loss or liability by reason of such settlement or judgment.

 

9. Binding Effect. The Purchaser hereby acknowledges and agrees that this
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

10. Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group,
or are deemed affiliates (as such term is defined under the Exchange Act) with
respect to such obligations or the transactions contemplated by this Agreement.
Each Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

 

11. No Third-Party Beneficiaries. This Agreement is intended only for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

12. Amendments and Waivers. Except as set forth in in Section 6 and Section 7,
any term of this Agreement may be amended, terminated or waived only with the
written consent of the Company and each of the Purchasers. Any amendment or
waiver effected in accordance with this Section 12 shall be binding upon each
Purchaser and each transferee of the Shares (or the Common Stock issuable upon
conversion thereof), each future holder of all such securities, and the Company.

 

13.

Notices. Any notice, consents, waivers or other communication required or
permitted to be given hereunder shall be in writing and will be deemed to have
been delivered: (i) upon receipt, when personally delivered; (ii) upon receipt
when sent by certified mail, return receipt requested, postage prepaid;
(iii) upon receipt, when sent by facsimile

 

23



--------------------------------------------------------------------------------

  (provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); (iv) when sent, if by e-mail,
(provided that such sent e-mail is kept on file (whether electronically or
otherwise) by the sending party and the sending party does not receive an
automatically generated message from the recipient’s e-mail server that such
e-mail could not be delivered to such recipient); or (v) one (1) Business Day
after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
For purposes of this Agreement, “Business Day” means a day, other than a
Saturday or Sunday, on which banks in New York City are open for the general
transaction of business. The addresses, facsimile numbers and email addresses
for such communications shall be:

 

  (a) if to the Company, at

Valeritas Holdings, Inc.

750 Route 202 South, Suite 600

Bridgewater, NJ 08807

Attention: Chief Executive Officer

Facsimile: 908-927-9927

E-mail: JTimberlake@valeritas.com

with a copy to (which shall not constitute notice):

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540-6241

Attention: Emilio Ragosa

Facsimile: 609-919-6701

Email: eragosa@morganlewis.com

or

 

  (b) if to CRG, at

CRG

1000 Main Street, Suite 2500

Houston, TX 77002

Attention: General Counsel

Facsimile: 713-209-7351

Email: adorenbaum@crglp.com

with a copy to (which shall not constitute notice):

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attention: John W. Campbell

Facsimile: (415) 268-7522

Email: jcampbell@mofo.com

 

24



--------------------------------------------------------------------------------

or

 

  (c) if to WCAS, at

Welsh, Carson, Anderson & Stowe

320 Park Avenue, 25th Floor

New York, NY 10022

Attn: Sean Traynor

Fax 1-212-735-0845

Email: straynor@wcas.com

(or, in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section 13). Any notice or
other communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.

 

14. Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Purchaser, and the transfer
or assignment of the Shares shall be made only in accordance with all applicable
laws.

 

15. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.

 

16. Arbitration. The parties agree to submit all controversies to arbitration in
accordance with the provisions set forth below and understand that:

 

  (a) Arbitration shall be final and binding on the parties.

 

  (b) The parties are waiving their right to seek remedies in court, including
the right to a jury trial.

 

  (c) Pre-arbitration discovery is generally more limited and different from
court proceedings.

 

  (d) The arbitrator’s award is not required to include factual findings or
legal reasoning and any party’s right to appeal or to seek modification of
rulings by arbitrators is strictly limited.

 

  (e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry.

 

  (f)

All controversies which may arise between the parties concerning this Agreement
shall be determined by arbitration pursuant to the rules then pertaining to the
Financial Industry Regulatory Authority in New York City, New York. Judgment on
any award of any such arbitration may be entered in the Supreme Court of the
State of New York or in any other court having jurisdiction of the person or
persons against whom such award is rendered. Any notice of such arbitration or

 

25



--------------------------------------------------------------------------------

  for the confirmation of any award in any arbitration shall be sufficient if
given in accordance with the provisions of this Agreement. The parties agree
that the determination of the arbitrators shall be binding and conclusive upon
them. The prevailing party, as determined by such arbitrators, in a legal
proceeding shall be entitled to collect any costs, disbursements and reasonable
attorney’s fees from the other party. Prior to filing an arbitration, the
parties hereby agree that they will attempt to resolve their differences first
by submitting the matter for resolution to a mediator, acceptable to all
parties, and whose expenses will be borne equally by all parties. The mediation
will be held in the County of New York, State of New York, on an expedited
basis. If the parties cannot successfully resolve their differences through
mediation within sixty (60) days from the receipt of the written notice of a
matter from the notifying party, the matter will be resolved by arbitration. The
arbitration shall take place in the County of New York, State of New York, on an
expedited basis.

 

17. Form D; Blue Sky Qualification. The Company agrees to timely file a Form D
with respect to the Securities and to provide a copy thereof, promptly upon
request of any Purchaser. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Securities for, sale to the Purchaser at such Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.

 

18. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 

19. Securities Laws Disclosure; Publicity. The Company shall not publicly
disclose the name of any Purchaser or an Affiliate of any Purchaser, or include
the name of any Purchaser or an Affiliate of any Purchaser in any press release
or filing with the SEC (other than the Registration Statement) or any regulatory
agency or principal trading market, without the prior written consent of such
Purchaser, except (i) as required by federal securities law in connection with
(A) any registration statement contemplated by the Registration Rights Agreement
and (B) the filing of final Transaction Documents with the SEC or (ii) to the
extent such disclosure is required by law, request of the staff of the SEC or of
any regulatory agency or principal trading market regulations, in which case the
Company shall provide the Purchasers with prior written notice of such
disclosure permitted under this sub-clause (ii) from and after the issuance of
the Press Release, no Purchaser shall be in possession of any material,
non-public information received from the Company or any of its respective
officers, directors, employees or agents, that is not disclosed in the Press
Release unless a Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in this Section 19, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with such
transactions (including the existence and terms of such transactions).

 

26



--------------------------------------------------------------------------------

20. Non-Public Information. Except for information (including the terms of this
Agreement and the transactions contemplated hereby) that will be disclosed in
any filing with the SEC within four (4) Business Days of the Closing, the
Company shall not and shall cause each of its officers, directors, employees and
agents, not to, provide any Purchaser with any material, non-public information
regarding the Company without the express written consent of such Purchaser.

 

21. Miscellaneous.

 

  (a) This Agreement, together with the Registration Rights Agreement and any
confidentiality agreement between the Purchaser and the Company, constitute the
entire agreement between the Purchaser and the Company with respect to the
Offering and supersede all prior oral or written agreements and understandings,
if any, relating to the subject matter hereof. The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.

 

  (b) The representations and warranties of the Company and the Purchasers made
in this Agreement shall survive the execution and delivery hereof and delivery
of the Shares.

 

  (c) If the Shares are certificated and any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Company’s transfer agent of such loss, theft or destruction and
the execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Company’s transfer agent for any losses in connection therewith or, if required
by the transfer agent, a bond in such form and amount as is required by the
transfer agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

 

  (d) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Agreement and the transactions contemplated
hereby, whether or not the transactions contemplated hereby are consummated.

 

  (e)

This Agreement may be executed in one or more original or facsimile or by an
e-mail which contains a portable document format (.pdf) file of an executed
signature page counterparts, each of which shall be deemed an original, but all
of which shall together constitute one and the same instrument and which shall
be

 

27



--------------------------------------------------------------------------------

  enforceable against the parties actually executing such counterparts. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or in .pdf format shall constitute effective execution and delivery
of this Agreement as to the parties and may be used in lieu of the original
Agreement for all purposes. Signatures of the parties transmitted by facsimile
or by e-mail of a document in pdf format shall be deemed to be their original
signatures for all purposes.

 

  (f) Each provision of this Agreement shall be considered separable and, if for
any reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.

 

  (g) Paragraph titles are for descriptive purposes only and shall not control
or alter the meaning of this Agreement as set forth in the text.

 

  (h) Each Purchaser hereby agrees to furnish the Company such other information
as the Company may request prior to the Closing with respect to its purchase of
Shares hereunder.

 

22. Public Disclosure. No Purchaser nor any officer, manager, director, member,
partner, stockholder, employee, Affiliate, affiliated person or entity of a
Purchaser shall make or issue any press releases or otherwise make any public
statements or make any disclosures to any third person or entity with respect to
the transactions contemplated herein and will not make or issue any press
releases or otherwise make any public statements of any nature whatsoever with
respect to the Company without the Company’s express prior approval. The Company
has the right to withhold such approval in its sole discretion.

[Signature Page to Follow]

 

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent there unto duly authorized, this Agreement as of the
date first above written.

 

COMPANY: VALERITAS HOLDINGS, INC. By  

/s/ John Timberlake

Name:   John Timberlake Title:   Chief Executive Officer

[Signature Page to the Series A Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent there unto duly authorized, this Agreement as of the
date first above written.

 

CRG: CAPITAL ROYALTY PARTNERS II L.P. By CAPITAL ROYALTY PARTNERS II GP L.P.,
its General Partner By CAPITAL ROYALTY PARTNERS II GP LLC, its General Partner
By  

/s/ Nathan Hukill

Name:   Nathan Hukill Title:   Authorized Signatory PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II L.P. By PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II
GP L.P., its General Partner By PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II GP
LLC, its General Partner By  

/s/ Nathan Hukill

Name:   Nathan Hukill Title:   Authorized Signatory CAPITAL ROYALTY PARTNERS
II–PARALLEL FUND “A” L.P. By CAPITAL ROYALTY PARTNERS II–PARALLEL FUND “A” GP
L.P., its General Partner By CAPITAL ROYALTY PARTNERS II–PARALLEL FUND “A” GP
LLC, its General Partner By  

/s/ Nathan Hukill

Name:   Nathan Hukill Title:   Authorized Signatory

[Signature Page to the Series A Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent there unto duly authorized, this Agreement as of the
date first above written.

 

CAPITAL ROYALTY PARTNERS II (CAYMAN) L.P. By CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP L.P., its General Partner By CAPITAL ROYALTY PARTNERS II (CAYMAN) GP
LLC, its General Partner By  

/s/ Nathan Hukill

Name:   Nathan Hukill Title:   Authorized Signatory Witness  

 

Name:   CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “B” (CAYMAN) L.P. By CAPITAL
ROYALTY PARTNERS II (CAYMAN) GP L.P., its General Partner By CAPITAL ROYALTY
PARTNERS II (CAYMAN) GP LLC, its General Partner By  

/s/ Nathan Hukill

Name:   Nathan Hukill Title:   Authorized Signatory Witness  

 

Name:  

[Signature Page to the Series A Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent there unto duly authorized, this Agreement as of the
date first above written.

 

WCAS: WCAS CAPITAL PARTNERS IV, L.P. By: WCAS CP IV Associates LLC, its General
Partner By  

 

Name:   Title:  

[Signature Page to the Series A Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Conversion Amount    $27,500,000 pro-rata among CRG and WCAS Shares of Series A
Preferred Stock    Conversion Amount divided by Public Offering Price



--------------------------------------------------------------------------------

EXHIBIT A

ACCREDITED INVESTOR CERTIFICATION

 

Initial _______    The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above (in
which case each such person must complete the Accreditor Investor Certification
for Individuals above as well the remainder of this questionnaire) . Initial
_______    The investor certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets of at least
US$5 million and was not formed for the purpose of investing the Company.
Initial _______    The investor certifies that it is an employee benefit plan
whose investment decision is made by a plan fiduciary (as defined in ERISA
§3(21)) that is a bank, savings and loan association, insurance company or
registered investment advisor. Initial _______    The investor certifies that it
is an employee benefit plan whose total assets exceed US$5,000,000 as of the
date of this Agreement. Initial _______    The undersigned certifies that it is
a self-directed employee benefit plan whose investment decisions are made solely
by persons who meet at least one of the criteria for Individual Investors.
Initial _______    The investor certifies that it is a U.S. bank, U.S. savings
and loan association or other similar U.S. institution acting in its individual
or fiduciary capacity. Initial _______    The undersigned certifies that it is a
broker-dealer registered pursuant to §15 of the Securities Exchange Act of 1934.
Initial _______    The investor certifies that it is an organization described
in §501(c)(3) of the Internal Revenue Code with total assets exceeding
US$5,000,000 and not formed for the specific purpose of investing in the
Company. Initial _______    The investor certifies that it is a trust with total
assets of at least US$5,000,000, not formed for the specific purpose of
investing in the Company, and whose purchase is directed by a person with such
knowledge and experience in financial and business matters that such person is
capable of evaluating the merits and risks of the prospective investment.
Initial _______    The investor certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of US$5,000,000. Initial _______    The investor certifies that
it is an insurance company as defined in §2(13) of the Securities Act of 1933,
or a registered investment company.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

AMENDMENT NO.1 TO

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT